DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. 10144440.  Although the claims at issue are not identical, they are not patentably distinct from each other because The claims of US patent 10144440 are obvious over the claims of the present application as follows:
Regarding claim 1, Cooper (US 10144440) disclose a vehicle communication system comprising: 
a controller configured to be disposed onboard a vehicle system and operatively connected with a wireless communication device to control operation of the wireless communication device, the controller configured to direct the wireless communication device to switch between operating in an off-board communication mode and operating in an onboard communication mode (Cooper claim 1), 
wherein, the wireless communication device is configured to communicate a remote data signal with an off-board location while the wireless communication device is operating in the off-board communication mode and the wireless communication device is configured to communicate a local data signal between vehicles in the vehicle system while the wireless communication device is operating in the onboard communication mode (Cooper claim 1).  
Regarding claim 2, Cooper (US 10144440) disclose the vehicle communication system of claim 1, wherein the wireless communication device is configured to communicate the remote data signal as a control signal, and the controller is configured control one or more of a tractive effort or a braking effort of the vehicle system based on the control signal (Cooper claim 1).    
Regarding claim 3, Cooper (US 10144440) disclose the vehicle communication system of claim 1, wherein the local data signal that is communicated between the vehicles is a control signal that the controller is configured to use to coordinate one or more of a tractive effort or a braking effort of at least one of the vehicles based on the control signal (Cooper claim 2).
Regarding claim 4, Cooper (US 10144440) disclose the vehicle communication system of claim 1, wherein the wireless communication device is configured to receive both the remote data signal and the local data signal at the same time (Cooper claim 6), and the controller is configured to direct at least one of the vehicles to operate according to only the remote data signal or only the local data signal according to priorities associated with the remote data signal and the local data signal (Cooper claim 6).  
Regarding claim 5, Cooper (US 10144440) disclose the vehicle communication system of claim 4, wherein the remote data signal is assigned with a higher priority than the local data signal (Cooper claims 6&7).  
Regarding claim 6, Cooper (US 10144440) disclose the vehicle communication system of claim 1, wherein the controller is configured to direct the wireless communication device to switch from the off-board communication mode to the onboard communication mode responsive to not receiving the remote data signal for at least a designated time period (Cooper claim 8).  
Regarding claim 7, Cooper (US 10144440) disclose the vehicle communication system of claim 1, wherein the wireless communication device is a radio device ((Cooper claims 1- 6, 19 discloses a wireless communication device transmitting and receiving signals implying that the device is obvious to one of ordinary skill in the art as a radio device for the purpose of facilitating excellent and cost-effective communications).  
Regarding claim 8, Cooper (US 10144440) disclose the vehicle communication system of claim 1, wherein the wireless communication device is a first wireless communication device, and further comprising a second wireless communication device configured to communicate the local data signal between the vehicles of the vehicle system so that the controller can coordinate one or more of a tractive effort or a braking effort of the vehicles with each other (Cooper claims 1, 2, 4, 8, 9).  
Regarding claim 9, Cooper (US 10144440) disclose the vehicle communication system of claim 8, wherein the controller is configured to direct the first wireless communication device to switch to the onboard communication mode to augment a bandwidth used to communicate the local data signal for the vehicle system (Cooper Claims 8, 9).
Regarding claim 10, Cooper (US 10144440) disclose the vehicle communication system of claim 8, wherein the second wireless communication device is configured to communicate the local data signal to control the one or more of the tractive effort or the braking effort of the vehicles while the first wireless communication device is in the off-board communication mode and while the second wireless communication device is in the onboard communication mode (Cooper Claims 10, 11, 12), and 
wherein the controller is configured to direct the second wireless communication device to switch from communicating the local data signal to communicating a safety control signal used to stop movement of the vehicles responsive to one or more safety regulations being violated (Cooper Claims 9, 10).  
Regarding claim 11, Cooper (US 10144440) disclose the vehicle communication system of claim 10, wherein the controller is configured to direct the first wireless communication device to also communicate the safety control signal (Cooper Claims 9, 10).  
 Regarding claim 12, Cooper (US 10144440) disclose the vehicle communication system of claim 8, wherein the controller is configured to direct the first wireless communication device to communicate the local data signal that is larger than a threshold data size and is configured to direct the second wireless communication device to communicate the local data signal that is no larger than the threshold data size.
Regarding claim 13, Cooper (US 10144440) disclose the vehicle communication system of claim 8, wherein the controller is configured to direct the first wireless communication device to communicate the local data signal to control a first operation of the vehicles and to direct the second wireless communication device to communicate the local data signal to control a different, second operation of the vehicles (Cooper Claims 9-11).  . 
Regarding claim 14, Cooper (US 10144440) disclose the vehicle communication system of claim 13, wherein the controller is configured to direct the first wireless communication device to not communicate the local data signal to control the second operation of the vehicles and the controller is configured to direct the second wireless communication device to not communicate the local data signal to control the first operation of the vehicles (Cooper Claims 8-12).  
Regarding claim 15, Cooper (US 10144440) disclose the vehicle communication system of claim 1, wherein the controller is configured to reduce a signal intensity at which the wireless communication device communicates the local data signal responsive to the wireless communication device being switched from the off-board communication mode to the onboard communication mode (Cooper Claim 13).. 
Regarding claim 16, Cooper (US 10144440) disclose a method comprising: 
directing a wireless communication device disposed onboard a vehicle system to operate in an off-board communication mode to receive a remote data signal from an off- board location (Cooper Claim 14); 
switching the wireless communication device from operating in the off-board communication mode to operating in an onboard communication mode to communicate a local data signal between vehicles in the vehicle system (Cooper Claim 14); and 
controlling movement of the vehicle system responsive to receipt of one or more of the remote data signal or the local data signal (Cooper Claim 14).  
Regarding claim 17, Cooper (US 10144440) disclose the method of claim 16, wherein switching the wireless communication device to the onboard communication mode augments an available bandwidth that is used to communicate the local data signal within the vehicle system (Cooper Claim 15).  
Regarding claim 18, Cooper (US 10144440) disclose the method of claim 16, wherein switching the wireless communication device from the off-board communication mode to the onboard communication mode comprises reducing a signal intensity at which the wireless communication device communicates the local data signal (Cooper Claims 16).  
Regarding claim 19, Cooper (US 10144440) disclose the vehicle communication system comprising: 
a controller configured to communicatively connect with vehicles in a vehicle system and with a wireless communication device, the controller configured to direct the wireless communication device to switch between operating in an off-board communication mode and operating in an onboard communication mode (Cooper Claim 17), 
the controller configured to direct the wireless communication device to receive remote data signals from an off-board location while operating in the off- board communication mode, the controller configured to direct the wireless communication device to communicate local data signals between the vehicles of the vehicle system while operating in the onboard communication mode (Cooper Claim 17). 
Regarding claim 20, Cooper (US 10144440) disclose the vehicle communication system of claim 19, wherein the controller is configured to direct the wireless communication device to receive both the remote data signals and the local data signals at the same time, and the controller is configured to control the vehicles to operate according to the remote data signals or the local data signals according to priorities assigned to the remote data signals and the local data signals (Cooper Claim 18).  



 				Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664